DETAILED ACTION
1.	The applicant’s amendment filed 03/23/2021 was received. Claim 1 was amended. Claim 5 remains cancelled. Claims 4, 6 & 16-25 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 07/30/2019.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-3 & 7-16 are allowable. The restriction requirement between sub-species I-1A, I-1B & I-1C and I-1D & I-1E, as set forth in the Office action mailed on 11/23/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/23/2018 is partially withdrawn. Claims 4, 6 & 16, directed to sub-species I-1A & I-1C and I-1E are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 17-25, directed to species I-2 & Group II, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. 


Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Wentworth et al. (US 2013/0081569 A1) of claims 1-3 & 7-15  are withdrawn per amendments of claim 1.

6.	Support for these amendments can be found in the instant application US PG-Pub. 2018/0326446 A1: [0040]-[0044]; [0073]-[0075]; and fig. 1-3 & 21-22.

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Susan Jackson on 04/20/2021.

Claims 17-25 are cancelled.

Reasons for Allowance
8.	Claims 1-4 & 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A vehicle tire dressing machine comprising: a longitudinal linear guide system adjacent and parallel to a transport conveyor for a vehicle having a vehicle tire, the longitudinal linear guide system having a longitudinal frame in a x-travel axis direction, and a lateral linear guide system having a lateral frame in a z-travel axis direction, wherein the longitudinal linear guide system has a drive motor for shifting the lateral linear guide system along the longitudinal linear guide system, wherein the lateral linear guide system has a shuttle mounted on the lateral frame of the lateral linear guide system, the shuttle having a baseplate with a top face and a drive gearbox mounted to the top face of the baseplate and a rotatable arm mounted onto an end of the drive gearbox, the shuttle movable in the z-travel axis direction, wherein the shuttle is configured to move along the lateral frame of the lateral linear guide system relative to the lateral frame, and wherein the drive gearbox is configured to cause the shuttle to move in the z-travel axis direction relative to the lateral frame.” The closest prior art of record Wentworth et al. (US 2013/0081569 A1), does not teach nor suggest “wherein the shuttle is configured to move along the lateral frame of the lateral linear guide system relative to the lateral frame, and wherein the drive gearbox is configured to cause the shuttle to move in the z-travel axis direction  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717